 



Exhibit 10.10
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into effective as of February 27, 2006, by and between BioMed Realty Trust,
Inc., a Maryland corporation (the “REIT”), BioMed Realty, L.P., a Maryland
limited partnership (the “Operating Partnership” and, together with the REIT,
the “Company”), and Matthew G. McDevitt (the “Executive”).
     WHEREAS, the Company and the Executive desire to amend that certain
Employment Agreement dated as of August 6, 2004, between the Company and
Executive (the “Original Agreement”), to change Executive’s position with the
Company.
     NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
     1. Amendment to Section 2. Section 2(a)(i) of the Original Agreement is
hereby restated in its entirety to read as follows:
          “(i) During the Employment Period, the Executive shall serve as
Regional Executive Vice President of the REIT and the Operating Partnership and
shall perform such employment duties as are assigned by the REIT’s Chief
Executive Officer and usual and customary for such positions. In such position,
the Executive shall report to the REIT’s Board of Directors or, if the Board of
Directors delegates such authority, to the REIT’s Chief Executive Officer. At
the Company’s request, the Executive shall serve the Company and/or its
subsidiaries and affiliates in other offices and capacities in addition to the
foregoing. In the event that the Executive, during the Employment Period, serves
in any one or more of such additional capacities, the Executive’s compensation
shall not be increased beyond that specified in Section 2(b) of this Agreement.
In addition, in the event the Executive’s service in one or more of such
additional capacities is terminated, the Executive’s compensation, as specified
in Section 2(b) of this Agreement, shall not be diminished or reduced in any
manner as a result of such termination for so long as the Executive otherwise
remains employed under the terms of this Agreement.”
     2. No Other Amendments. Except as expressly provided for in this Amendment,
no other term or provision of the Original Agreement is amended or modified in
any respect.
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

            BIOMED REALTY TRUST, INC.
      By:   /s/ ALAN D. GOLD         Name:   Alan D. Gold        Title:   Chief
Executive Officer     

                  BIOMED REALTY, L.P.
 
                By:   BioMed Realty Trust, Inc., its general partner
 
           
 
      By:  /s/ ALAN D. GOLD  
 
                    Name: Alan D. Gold         Title: Chief Executive Officer
 
                EXECUTIVE
 
                /s/ MATTHEW G. MCDEVITT                   Matthew G. McDevitt  

[SIGNATURE PAGE TO FIRST AMENDMENT TO EMPLOYMENT AGREEMENT]

 